UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 5, 2008 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) Virginia 0-12820 54-1284688 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 628 Main Street, Danville, VA 24541 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 434-792-5111 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 7.01 Regulation FD Disclosure On August 6, 2008, American National Bankshares Inc. will present information at a meeting with instiutuional investors organized by the firm Sandler O'Neill. The meeting will be held August 6, 2008, in Richmond, Virginia at approximately 8:30 a.m. A copy of the presentation will be made available at American National's web site (www.amnb.com) and is attached as Exhibit 99.2 to this report and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits: The following exhibits are furnished with this report. Exhibit NumberDescription 99.1 News Release dated August 5th, 2008, entitled "American National Bankshares Inc. To Present Information at Institutional Investor Meeting" 99.2 Investor presentation materials Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 5, 2008 /s/ Neal A.
